ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-409, concluding that EDWARD C. DELANEY of KENDALL PARK, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.7(a) (conflict of interest), RPC 1.9(a) (conflict of interest), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined from its review of the record that by his conduct respondent has violated RPC 1.7(a) and RPC 8.4(e) and that for his unethical conduct he should be reprimanded;
And good cause appearing;
It is ORDERED that EDWARD C. DELANEY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.